DETAILED ACTION

Response to Amendment
1. 	This office action is in response to applicant’s communication filed on 11/01/2022 in response to PTO Office Action mailed 07/13/2022.  The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results as follows.  
2.	In response to the last Office Action, claims 1, 2 and 6-10 are amended.  Claims 11-20 are canceled.  Claims 21-25 are added.   As a result, claims 1-10 and 21-25 are pending in this office action.
        Response to Arguments
3	 Applicant's arguments with respect to 35 USC 103 have been fully considered but are moot in view of new ground(s) of rejection.
				Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-10 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Us Patent 10,496,691 B1), hereinafter Chen and in view of Shults (US 2020/0012744A1).

	Referring to claims 1, 6 and 21, Chen discloses a method comprising: 
executing, at a first time, a cluster generating process to generate a cluster including a set of search terms relating to an entity (See col 10, lines 37-67, a system generates and scores first level clusters including keywords or keyword synonyms correspond to a single entity); 
determining, at the first time, a first value […] associated with the set of search terms of the cluster (See para. col 9 lines 59-67 and col 10 lines 1-67, determining a cluster score for a first-level cluster in a first stage search);
identifying, at a second time, a second value […] associated with set of search terms of the cluster (See para. col 9, lines 59-67 and col 10, lines 1-67, determining at second round, a cluster score associated with the first-level cluster);
 determining a difference between the first value [….] and the second value […] satisfies a condition (See col 11, lines 30-67 and col 12, lines 1-67 determining the difference between the cluster scores, for example, the system generates clusters A, B, C, D and E for the set of search terms, which are synonyms of each other, the system pairs A and C and B and D first based on the similarity metric, then cluster scores are computed for the AC cluster and the BD cluster; the Cluster E remained by itself in the second round/ level,  the system compares AC cluster score to the cluster score A and C, if the cluster score AC is not better than A and C, the system may undo this cluster, if the cluster for B and D is better than the cluster scores for B and D alone the cluster is kept, the system continues rounds of paring clusters having an ontological relationship together that have satisfying cluster scores);
identifying, by a processing device, the cluster as an emerging cluster in response to satisfaction of the condition (See col 9, lines 2-67 and col 13, lines 15-30, the system identifies the final cluster results that has the best cluster score, the score that indicates the highest quality); and causing information identifying the emerging cluster to be displayed via a user interface (See col 9, lines 2-67 and col 13, lines 15-30, the system’s result engine generates search items organized by cluster on the display, for example, in response to the search queries “stickman”, the system presents a final cluster “ arcade games”).
Chen discloses a first and a second value [e.g. cluster measures] of associated with the set of search terms of clusters but does not explicitly disclose the first and the second value are associated with a search volume associated with a cluster.
Shults discloses identifying, at the first time, a first value of a search volume associated with the set of search terms of a cluster (See para. [0030], identifying a value of a search volume with a collection of keywords that represented search traffic of a target domain [e.g. website]);
identifying, at a second time, a second value of the search volume associated with set of search terms of the cluster (See para. [0033], identifying a value of the search volume with the search term in the target domain [e.g. the website] in a preselected number of time periods [e.g. collects keyword (s) search volume data points periodically]);
 determining a difference between the first value of the search volume associated with the cluster and the second value of the search volume associated with the cluster satisfied a condition (See para. [0034] and para. [0035], determining whether the second search volume [e.g. 48 months] with the first volume [e.g. 24 months] associated with the same target domain satisfies a growth condition [e.g. strong growth, strong decline, flat or etc.] ) where the condition is satisfied when the difference between the first value of the search volume and the second value of the second volume is greater than or equal to a threshold level (See para. [0035], when the slope of the second search volume is positive and if the slope for the first volume is greater than the second volume, then it is considered growing fast, the keywords are categorized by the growth type over one or more predetermined periods of time, for example if the second search volume is greater than 0 and the slope-value difference is also greater than 0, the growth is considered growing fast). 
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the first and second value of the Chen’s system to associate the first and the second value with a search volume, taught by Shults in order to analyze search results to provide a market based analysis of a website’s structure, thereby providing an ability to design or alter a website in a way that provides both structure and content to drive traffic and maximize revenue (See Shults, para. [0006]).  In addition, both references (Chen and Shults) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as generating dynamic product clusters/groups based on a set of search terns. This close relation between both references highly suggests an expectation of success.
As to claims 2, 7 and 22, Chen discloses wherein the condition is satisfied when the difference between the first value and the second value is greater than or equal to a threshold level (See col 14, lines 5-42, the cluster scores are compared to scores above a predetermined threshold, the predetermined threshold can be set dependently or using a machine learning algorithm to set the predetermined threshold based on human-curated training examples).
Shults discloses a threshold level is associated with a time period between the first time and the second time (See para. [0035], when the slope of the second search volume is positive and if the slope for the first volume is greater than the second volume, then it is considered growing fast, the keywords are categorized by the growth type over one or more predetermined periods of time, for example if the second search volume is greater than 0 and the slope-value difference is also greater than 0, the growth is considered growing fast). 
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the first and second value of the Chen’s system to associate the first and the second value with a search volume taught by Shults in order to analyze search results to provide a market based analysis of a website’s structure, thereby providing an ability to design or alter a website in a way that provides both structure and content to drive traffic and maximize revenue (See Shults, para. [0006]).  In addition, both references (Chen and Shults) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as generating dynamic product clusters/groups based on a set of search terns. This close relation between both references highly suggests an expectation of success.
As to claims 3, 8 and 23, Shults discloses wherein the search volume represents a quantity of search queries associated with the search terms of the cluster identified during a time period since a previous execution of the cluster generation process (See Shults para. [0030], the search volume represents a collection of keywords that contributes majority of search terms/keywords received by a website in predetermined time period(s));
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the first and second value of the Chen’s system to associate the first and the second value with a search volume taught by Shults, in order to analyze search results to provide a market based analysis of a website’s structure, thereby providing an ability to design or alter a website in a way that provides both structure and content to drive traffic and maximize revenue (See Shults, para. [0006]).  In addition, both references (Chen and Shults) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as generating dynamic product clusters/groups based on a set of search terns. This close relation between both references highly suggests an expectation of success.
As to claims 4, 9 and 24, Chen discloses assigning a label to the cluster to designate the cluster as the emerging cluster of a set of emerging clusters associated with an execution of the cluster generating process at the second time (See col 9, lines 2-67; col 10, lines 1-67; and col 13, lines 15-30, the system’s result engine generates search items organized by a final cluster on the display, for example, the system presents a final cluster “arcade games”, the final cluster is obtained after many rounds of cluster generation).
As to claims 5, 10 and 25, Shults discloses calculating a quantity of search queries from a set of end user systems that relate to the search terms of the cluster that occurred during a time period between the first time and the second time (See Shults, para. [0030] and para. [0035], the search volume represents a collection of keywords that contributes majority of search terms/keywords received by a website in predetermined time periods).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the Chen’s system to associate a quantity of search queries occurring during a first and second time period, taught by Shults, in order to analyze search results to provide a market based analysis of a website’s structure, thereby providing an ability to design or alter a website in a way that provides both structure and content to drive traffic and maximize revenue (See Shults, para. [0006]).  In addition, both references (Chen and Shults) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as generating dynamic product clusters/groups based on a set of search terns. This close relation between both references highly suggests an expectation of success.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUK TING CHOI/            Primary Examiner, Art Unit 2153